DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim 1 is objected to because of the following informalities:  It recites “the metal component is electrically connected to the ground terminal of the controller (5)”, but should instead be “the metal component is electrically connected to a ground terminal of the controller (5)”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  It recites “the capacitance value of the second capacitor C5 formed between the metal component and the metal plating layer (2) is at least 10 times the capacitance value of the first capacitor C4 formed between the metal plating layer (2) and the capacitive touch panel (6)”, but should instead be “a a second capacitor C5 formed between the metal component and the metal plating layer (2) is at least 10 times a capacitance value of a first capacitor C4 formed between the metal plating layer (2) and the capacitive touch panel (6)”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  It recites “the capacitance of the safety capacitor Y1 is at least 10 times the capacitance of the second capacitor C5”, but should instead be “a capacitance of the safety capacitor Y1 is at least 10 times the capacitance of the second capacitor C5”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  It recites “wherein the metal component is a metal frame arranged on the periphery of the mirror surface”, but should instead be “wherein the metal component is a metal frame arranged on a periphery of the mirror surface”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  It recites “wherein the material of the metal plating layer (2) is mercury”, but should instead be “wherein a material of the metal plating layer (2) is mercury”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "characterized in that: it also includes a metal component arranged on the mirror surface…" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 1, it is unclear from the claim language what the word “it” is referring to.  There are several components present in the claim and the word “it” could refer to any of them.  Since “it” does not provide a clear reference, it is unclear which component from the claim also includes the elements of “a metal component arranged on the mirror surface and insulated from the metal plating layer (2), and the metal component is electrically connected to the ground terminal of the controller (5)”.  As a result, the claim is indefinite.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 11, 2022